UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6131


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EVERETT DARNELL ARMSTRONG,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:00-cr-00158-RAJ-1)


Submitted:    June 8, 2009                  Decided:   June 26, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everett Darnell Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Everett Darnell Armstrong appeals the district court’s

order   denying     his       18    U.S.C.     § 3582(c)       (2006)    motion     for    a

sentence reduction.            We have reviewed the record and find no

reversible    error.          Armstrong’s          contention     that    the    district

court attributed him with only 1.5 kilograms of cocaine base is

contradicted      by    the        criminal    judgment’s        statement      that     the

district court adopted the factual findings of the presentence

investigation report.               Accordingly, we affirm for the reasons

stated by the district court.                  United States v. Armstrong, No.

2:00-cr-00158-RAJ-1 (E.D. Va. Dec. 5, 2008).                        Further, we deny

Armstrong’s     motions        for       preparation      of     transcripts       at    the

government’s      expense          and   for       appointment    of     counsel.          We

dispense     with      oral        argument    because     the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                               2